Citation Nr: 1033422	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for non-Hodgkin's 
lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to March 
1947 and from June 1947 to June 1961.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 2007 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, granted service connection for non-Hodgkin's 
lymphoma with an initial noncompensable evaluation assigned, 
effective June 3, 1999.  

In April 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record. 

In May 2009 and April 2010 the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has not manifested 
active disease or entered a treatment phase at any time during 
the claims period. 

2.  The Veteran's non-Hodgkin's lymphoma has manifested non-
disabling night sweats and laboratory findings of lymphocytosis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7715 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for non-Hodgkin's lymphoma was granted in the 
April 2007 rating decision on appeal with an initial 
noncompensable evaluation assigned, effective June 3, 1999.  The 
Veteran contends that a compensable rating is warranted as his 
lymphoma is currently active. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The Veteran's disability is rated under Diagnostic Code 7715 
pertaining to non-Hodgkin's lymphoma.  Under this diagnostic 
code, a 100 percent schedular rating is warranted for non- 
Hodgkin's lymphoma while the disease is active or during a 
treatment phase.  If there has been no local recurrence or 
metastasis, the disorder is to be rated on the basis of 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715, Note 1 
(2009).

The evidence of record does not establish that the Veteran's non-
Hodgkin's lymphoma is active or has been in a treatment phase at 
any time during the claims period.  The disability was first 
diagnosed in July 1997, and since that time the Veteran has been 
seen intermittently by a private oncologist with appointments 
occurring, on average, every six months.  Treatment records from 
the oncologist and VA examinations conducted throughout the 
claims period both show that the Veteran has not manifested signs 
or symptoms of active disease and his only treatment has been 
palliative in nature and focused on alleviating night sweats.  

In August 1999 and August 2000, the Veteran's oncologist found 
that the Veteran had no signs of active lymphoma.  Upon VA 
examination in July 2001, the Veteran reported that he had not 
received any treatment for non-Hodgkin's lymphoma, and his only 
complaint was experiencing night sweats.  Laboratory testing also 
showed slightly elevated levels of lymphocytes.  There was no 
evidence of the disability on physical examination, and the VA 
examiner characterized the disability as quiescent.  While the 
oncologist was able to palpitate adenopathy in the Veteran's 
groin in August 2001, X-rays and CT scans were negative and the 
Veteran had "amazingly normal" lymph nodes during a follow-up 
appointment in December 2001.  

Similar findings were made in later treatment records from the 
Veteran's oncologist and upon VA examination in April 2007.  The 
Veteran reported the onset of night sweats to his physician in 
June 2002, and was diagnosed with mild lymphocytosis in December 
2002.  In November 2005, the Veteran's oncologist again found 
that there was no active lymphoma, and the Veteran continued to 
attend intermittent oncology appointments approximately every six 
months.  A right groin node was thought to possibly represent the 
beginning of small lymphocytic lymphoma in November 2006, but it 
did not require any form of treatment and no further findings 
related the nodes were made.  A year later, in November 2007, the 
oncologist again found that there was no evidence of active 
lymphoma.  The April 2007 VA examiner was unable to detect any 
enlarged lymph nodes and concluded that the Veteran had been 
basically "cured" of his neoplastic condition.  The Veteran's 
only complaint at the VA examination was some increased 
perspiration of the upper body.  A June 2008 CT was initially 
thought to indicate the presence of a necrotic lymph node in the 
right chest and the Veteran reported the metastization of his 
lymphoma to his chest in June 2008 statements to VA, but a PET 
scan in August 2008 showed no activity, and the oncologist 
determined that the chest node was actually a large thyroid 
nodule.  

The Veteran's oncologist has provided two statements in support 
of the current claim for a compensable rating.  The first, dated 
December 2007, notes that while the Veteran's lymphoma has had 
quiescent periods, his diagnosis remains active.  While the 
Veteran has carried the diagnosis of non-Hodgkin's lymphoma 
throughout the claims period, the issue in this case is whether 
the disease process has been active.  The oncologist may have 
characterized the diagnosis as active in the December 2007 
statement, but his own treatment records, dating from just a 
month prior to his statement to VA, indicate that the Veteran had 
no signs of active disease with respect to lymphoma.  The private 
oncologist also stated in June 2009 that the Veteran's lymphoma 
was an active disease that manifested night sweats and 
lymphocytosis and was treated with palliative care.  Again, 
review of the oncologist's treatment records show a markedly 
different depiction of the Veteran's disability, as his only 
treatment during this period consisted of Aleve to counter night 
sweats, which were his only complaint.  The treatment records 
contain no findings or treatment for active lymphoma, and 
examination of the lymphatics was consistently negative.  The 
Board therefore finds that the probative value of the 
oncologist's December 2007 and June 2009 statements to VA is 
lessened when compared to the actual treatment records from the 
same physician.  

The most recent VA examination, conducted in May 2010, also 
weighs against a finding of active lymphoma or treatment for 
active disease.  The examiner found that the Veteran's disease 
activity was in remission without treatment.  The Veteran 
complained of excessive sweating and some shortness of breath, 
but the examiner noted that the Veteran had a comorbid heart 
condition with arrhythmias and recent placement of a pace maker.  
No enlarged lymph nodes were palpitated, and lymphocyte levels 
were high. 


The weight of the evidence therefore establishes that the Veteran 
has not manifested active non-Hodgkin's lymphoma at any time 
during the claims period, nor has the disease entered a treatment 
phase.  While the Veteran has provided December 2007 and June 
2009 statements from his private oncologist describing his 
disease as active, these statements are outweighed by the 
objective findings contained in the oncologist's treatment 
records and by the opinions of the July 2001, April 2007, and May 
2010 VA examiners.  Hence, a 100 percent rating is not warranted 
under Diagnostic Code 7715.  

The note following Diagnostic Code 7715 provides that non-
Hodgkin's lymphoma is rated on the basis of any residuals if 
there has been no local recurrence or metastasis.  38 C.F.R. § 
4.117, Diagnostic Code 7715, Note 1 (2009).  In this case, the 
Veteran's only residual symptoms from his lymphoma are night 
sweats and lymphocytosis.  With respect to the later, 
lymphocytosis is essentially a laboratory finding and not an 
actual disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996) (addressing whether an elevated cholesterol level is a 
disability for VA purposes).  With respect to the Veteran's night 
sweats, the Board notes that the Rating Schedule does not contain 
a specific diagnostic code addressing this disease manifestation.  
In addition, the Veteran's night sweats have not resulted in any 
disabling effect and recent treatment records from the his 
oncologist indicate that they are well-controlled with Aleve.  A 
compensable rating is therefore not warranted for the Veteran's 
night sweats or lymphocytosis as residuals of non-Hodgkin's 
lymphoma.  

The Board has considered whether there is any other schedular 
basis for granting a compensable rating in the instant case, but 
has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.
 




Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability resulting from non-Hodgkin's lymphoma.  The 
Veteran's lymphoma is not currently active, and there are no 
findings of enlarged lymph nodes or other symptoms of active 
disease.  The Veteran has manifested night sweats and 
lymphocytosis, and while these symptoms are not specifically 
addressed by the Rating Schedule, they have not resulted in any 
disabling effects.  The Veteran's night sweats have been 
controlled with Aleve and his lymphocytosis has only been 
represented though laboratory findings.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

The Court has recently held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to non-Hodgkin's lymphoma.  His 
disease has not been active at anytime during the claims period, 
and there is no medical evidence that the disability or any of 
its associated symptoms has interfered with employment.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to the 
service-connected non-Hodgkin's lymphoma.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  The Board's April 2010 remand ordered 
that the Veteran should be contacted and asked to specify whether  
a reported private hospitalization in September 2009 was related 
to non-Hodgkin's lymphoma.  If so, the RO was to obtain copies of 
the records.  In response to an April 2010 letter from the RO, 
the Veteran provided a release for records from the Milton S. 
Hershey Medical Center pertaining to his hospitalization in 
September and October 2009.  The Veteran noted that he had been 
hospitalized for a throat operation; he did not indicate that his 
hospitalization was in any way related to his non-Hodgkin's 
lymphoma.  Furthermore, recent records from the Columbia VA 
Medical Center (VAMC) establish that the Veteran's September 2009 
hospitalization was for an emergency esophageal perforation and 
thyroid nodule.  The Board's April 2010 remand instructions noted 
that records of the hospitalization should only be obtained if 
they pertained to the Veteran's non-Hodgkin's lymphoma.  As both 
the Veteran and his VA physicians have indicated that the private 
hospital records from September and October 2009 are not relevant 
to the current claim, their procurement is not required by the 
duty to assist.    

Additionally, the Veteran was provided a proper VA examination in 
response to the Board's May 2009 and April 2010 remands, and 
treatment records from the Veteran's private oncologist are of 
record.  Accordingly, the originating agency has substantially 
complied with the Board's remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  



ORDER

Entitlement to an initial compensable rating for non-Hodgkin's 
lymphoma is denied.  




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


